Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on July 12, 2022, claims 1-9, 12, 13, and 15 were amended.  
Claims 1-15 are currently pending, of which claims 1 and 15 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian C. Altmiller on July 22, 2022.
Claims 3, 5, 7, 8, 9, 12, and 13 have been amended as follows: 
IN THE CLAIMS
3. (Currently Amended) The air-conditioning system of claim 2, 
wherein the control apparatus accepts a user's operation of selecting the indoor unit or the ventilator whose air-conditioning priority based on a location within the air-conditioned space is low, and transmits, as the specific criterion information, identification information of the selected the indoor unit or the ventilator to the controller.  

5. (Currently Amended) The air-conditioning system of claim 3, 
wherein the controller further includes 
a storage circuit configured to store monitored-apparatus information, the monitored-apparatus information including the identification information of the indoor unit and the identification information of the ventilator, and 
an acquisition processing circuit configured to update the monitored-apparatus information by excluding, from the monitored-apparatus information, the identification information serving as the specific criterion information, and 
wherein the target temperature adjustment circuit identifies the indoor unit or the ventilator that satisfies the specific criterion by using the monitored-apparatus information that is updated by the acquisition processing circuit.  

7. (Currently Amended) The air-conditioning system of claim 5, 
wherein the control apparatus has a function of communicating with an other ventilator, the other ventilator being disposed in an other refrigerant system and including a humidity sensor configured to detect the humidity of the air-conditioned space, 
wherein, in response to accepting a user's selection operation to exclude the ventilator and add the other ventilator, the control apparatus transmits the identification information of the ventilator and the identification information of the other ventilator to the controller as the specific criterion information, 
wherein the acquisition processing circuit updates the monitored-apparatus information by excluding the identification information of the ventilator from the monitored-apparatus information and adding the identification information of the other ventilator to the monitored-apparatus information, and 
wherein the target temperature adjustment circuit acquires the temperature of the air in the air-conditioned space from the temperature and humidity detector provided to the indoor unit that satisfies the specific criterion, obtains a temperature difference between the acquired temperature and a target temperature, acquires the humidity of the air in the air-conditioned space from the humidity sensor of the other ventilator, obtains a humidity difference between the acquired humidity and a target humidity, and adjusts the target evaporating temperature by using at least one of the obtained temperature difference and the obtained humidity difference.  

8. (Currently Amended) The air-conditioning system of claim 5, further comprising 
a communication device including a humidity sensor configured to detect the humidity of the air-conditioned space, 
wherein, in response to accepting a user's selection operation to exclude the ventilator and add the communication device, the control apparatus transmits the identification information of the ventilator and identification information of the communication device to the controller as the specific criterion information, 
wherein the acquisition processing circuit updates the monitored-apparatus information by excluding the identification information of the ventilator from the monitored-apparatus information and adding the identification information of the communication device to the monitored-apparatus information, and 
wherein the target temperature adjustment circuit acquires the temperature of the air in the air-conditioned space from the temperature and humidity detector provided to the indoor unit that satisfies the specific criterion, obtains a temperature difference between the acquired temperature and a target temperature, acquires the humidity of the air in the air-conditioned space from the humidity sensor of the communication device, obtains a humidity difference between the acquired humidity and a target humidity, and adjusts the target evaporating temperature by using at least one of the obtained temperature difference and the obtained humidity difference. 

9. (Currently Amended) The air-conditioning system of claim 5, 
wherein, in response to accepting a user's selection operation to exclude the indoor unit and another indoor unit, the control apparatus transmits identification information of every one of the indoor units to the controller as the specific criterion information, 
wherein the acquisition processing circuit excludes the identification information of every one of the indoor units from the monitored-apparatus information, and 
wherein the target temperature adjustment circuit acquires the humidity of air in the air-conditioned space from the temperature and humidity detector provided to the ventilator, obtains a humidity difference between the acquired humidity and a target humidity, and adjusts the target evaporating temperature by using the obtained humidity difference.  

12. (Currently Amended) The air-conditioning system of claim 10, further comprising 
an outside-air temperature and humidity detector configured to detect a temperature and a humidity of outside air, 
wherein the outdoor unit of the refrigerant system comprises two outdoor units, 
wherein the refrigerant system includes a first refrigerant system in which one of the two outdoor units and the indoor unit are connected by the refrigerant pipe and in which refrigerant circulates, and a second refrigerant system in which an other one of the two outdoor units and the ventilator are connected by the refrigerant pipe and in which the refrigerant circulates, and 
wherein the target temperature adjustment circuit is configured to, 
if at least one of two conditions is satisfied, the two conditions being that the temperature difference is greater than the temperature threshold and that the humidity difference is greater than the humidity threshold, acquire a detection value from the outside-air temperature and humidity detector, 
if the temperature of the outside air is below the temperature threshold and the humidity of the outside air is below the a humidity threshold, determine the target evaporating temperature by using the high target temperature derivation information for each of the first refrigerant system and the second refrigerant system, 
if the temperature of the outside air is below the temperature threshold and the humidity of the outside air is above the humidity threshold, determine the target evaporating temperature by using the high target temperature derivation information for the first refrigerant system, and determine the target evaporating temperature by using the low target temperature derivation information for the second refrigerant system, 
if the temperature of the outside air is above the temperature threshold and the humidity of the outside air is below the humidity threshold, determine the target evaporating temperature by using the low target temperature derivation information for the first refrigerant system, and determine the target evaporating temperature by using the high target temperature derivation information for the second refrigerant system, and 
if the temperature of the outside air is above the temperature threshold and the humidity of the outside air is above the humidity threshold, determine the target evaporating temperature by using the low target temperature derivation information for each of the first refrigerant system and the second refrigerant system.  

13. (Currently Amended) The air-conditioning system of claim 11, further comprising 
an outside-air temperature and humidity detector configured to detect a temperature and a humidity of outside air, 
wherein the outdoor unit of the refrigerant system comprises two outdoor units, 
wherein the refrigerant system includes 
a first refrigerant system in which one of the two outdoor units and the indoor unit are connected by the refrigerant pipe and in which the refrigerant circulates, and 
a second refrigerant system in which an other one of the two outdoor units and the ventilator are connected by the refrigerant pipe and in which the refrigerant circulates, and 
wherein the target temperature adjustment circuit is configured to, 
if a condition that the humidity difference is greater than the humidity threshold is satisfied, acquire a detection value from the outside-air temperature and humidity detector, 
if the temperature of the outside air is below a temperature threshold and the humidity of the outside air is below the humidity threshold, determine the target evaporating temperature by using the high target temperature derivation information for each of the first refrigerant system and the second refrigerant system, 
if the temperature of the outside air is below the temperature threshold and the humidity of the outside air is above the humidity threshold, determine the target evaporating temperature by using the high target temperature derivation information for the first refrigerant system, and determine the target evaporating temperature by using the low target temperature derivation information for the second refrigerant system, 
if the temperature of the outside air is above the temperature threshold and the humidity of the outside air is below the humidity threshold, determine the target evaporating temperature by using the low target temperature derivation information for the first refrigerant system, and determine the target evaporating temperature by using the high target temperature derivation information for the second refrigerant system, and 
if the temperature of the outside air is above the temperature threshold and the humidity of the outside air is above the humidity threshold, determine the target evaporating temperature by using the low target temperature derivation information for each of the first refrigerant system and the second refrigerant system.  

Response to Amendment
Applicant’s amendment to the title has overcome the objection previously set forth.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the means-plus-function interpretation under 35 USC 112(f) previously set forth.
Applicant’s amendments to the claims have overcome the rejections of claims 12 and 13 under 35 USC 112(b) previously set forth.

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Referring to independent claims 1 and 15, US Patent Publication No. 2015/0362200 A2 to Hamada et al. (“Hamada”) describes in Paragraph [0030] and FIG. 2 an air-conditioning system 100 includes two refrigerant circuits, an indoor unit circuit 11 (first refrigerant circuit) and a ventilator circuit 21 (second refrigerant circuit). These circuits are connected to a central controller 102 by transmission lines 103. Hamada describes in Paragraph [0031] “In the indoor unit circuit 11, for example, each of three indoor units 1 is connected to an indoor-unit-circuit outdoor unit 2 by refrigerant piping 104.” In Paragraph [0030], it is describing that the “air-conditioning system 100 includes two refrigerant circuits, an indoor unit circuit 11 (first refrigerant circuit) and a ventilator circuit 21 (second refrigerant circuit)... The central controller 102 controls the air-conditioning system 100.” Further, in Paragraph [0028], FIG. 2 shows a refrigerant circuit diagram 1 of the air-conditioning system according to Embodiment of the present invention. Hamada describes in Paragraph [0034] “The indoor unit circuit 11 includes a compressor 12, ... an outdoor heat exchanger 14 provided with an outdoor-heat-exchanger fan 17, an expansion valve 15, and an indoor heat exchanger 16 provided with an indoor-heat-exchanger fan 18.” And in Paragraph [0036], it is describing that the “ventilator circuit 21 includes a compressor 22, a four-way valve 23, an outdoor heat exchanger 24 provided with an outdoor-heat-exchanger fan 27, an expansion valve 25, and a cooler 26.”
Hamada explains in Paragraph [0035] that “compressor 12, the four-way valve 13, and the outdoor heat exchanger 14 are included in the indoor-unit-circuit outdoor unit 2.” Hamada describes in Paragraph [0034] “...an indoor heat exchanger 16 provided with an indoor-heat-exchanger fan 18.” And in Paragraph [0036] describes “The ventilator circuit 21 includes ... a cooler 26.”
Further, Hamada describes in Paragraph [0039] “...an outdoor air temperature and humidity detection unit 31 that detects the temperature and humidity of outdoor air, and an indoor air temperature and humidity detection unit 32 that detects the temperature and humidity of indoor air.” And in Paragraph [0040] describes “The indoor air temperature and humidity detection unit 32 is disposed at a position where the temperature and humidity of indoor air can be detected.”
However, Hamada does not expressly teach that “wherein the control device includes a target temperature adjustment circuit configured to identify one of the indoor unit or the ventilator that satisfies a specific criterion, which identifies the indoor unit or the ventilator located at a place with a high air-conditioning priority corresponding to a magnitude of effect on comfort, and to adjust a target evaporating temperature based on the detection value detected by the temperature and humidity detection unit provided to the identified indoor unit or the ventilator, wherein the target temperature adjustment unit does not use the detection value detected by the temperature and humidity detection unit provided to the other of the indoor unit or the ventilator not identified as satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control the refrigerant system such that an evaporating temperature of the indoor unit and an evaporating temperature of the ventilator are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit”. 
However, US Patent Publication No. 2019/0186759 A1 to Komatsu describes an indoor unit which can easily create a plurality of areas having different temperatures in a single indoor space, with even a single indoor unit. An indoor space is divided into a plurality of areas. An airflow direction adjusting flap provided at a blow-out opening is capable guiding blown air to each of the areas. An amount of heat to be processed for each of the plurality of areas by the air blown out of the blow-out opening is adjusted so that temperatures of at least two of the areas are different from each other. Komatsu teaches in Paragraph [0075] “The indoor control unit (90) has a memory (91) and a central processing unit (CPU) (92) (which corresponds to an adjuster), and controls the operation of the indoor unit (10).” Komatsu describes in Paragraph [0048] “In a preferred embodiment, one of the areas (SO0A, 500B) may be set to be a high-priority area and the other to be a low-priority area by an installation worker or a maintenance worker of the indoor unit (10)...” Komatsu describes in Paragraph [0046] “Each area (500A, 500B) is provided with one temperature sensor (81a, 81b). The temperature sensor (81a, 81b) is placed, for example, on a desk in the area (500A, 500B), and detects the temperature of the area (500A, 500B) where the temperature sensor (81a, 81b) is provided.” Komatsu describes in Paragraph [0124] “In the two-way blow, a larger volume of air is supplied to the area (500B), which is a high-priority area where the temperature therein should be adjusted intensively, than to the area (SO0A), which is a low-priority area where the temperature therein does not have to be adjusted as intensively as that in the high-priority area.” Komatsu describes in Paragraph [0007] “...the indoor unit (10) including...an adjuster (92)...” Komatsu describes in Paragraph [0019] “...the indoor unit further includes an indoor heat exchanger (32) which functions as an evaporator of a refrigerant to cool air before blown out of the blow-out opening (24 a to 24 d), wherein the adjuster (92) adjusts the amount of heat to be processed for each of the at least two areas (500A, 500B) by causing an evaporation temperature of the refrigerant in the indoor heat exchanger (32) to differ between the at least two areas (500A, 500B).”
Komatsu describes in Paragraph [0124] (“In the two-way blow, a larger volume of air is supplied to the area (S500B), which is a high-priority area where the temperature therein should be adjusted intensively, than to the area (500A), which is a low-priority area where the temperature therein does not have to be adjusted as intensively as that in the high-priority area.”’) Komatsu describes in Paragraph [0152] “...the CPU (92) causes evaporation temperatures of the refrigerant in the indoor heat exchanger (32) to differ between the areas (500A, 500B) as a main destination of the blown air, thereby adjusting the amount of heat to be processed for each area (500A, 500B). Particularly, as shown in FIG. 14, the evaporation temperature of the refrigerant in the first partial blow-out operation in which the main blow-out destination is the area (500B) (i.e., the high-priority area) is adjusted to be lower than the evaporation temperature of the refrigerant in the second partial blow-out operation in which the main blow-out destination is the area (500A) (1.e., the low-priority area). In this case, the CPU (92) may set different target values of the evaporation temperatures for the areas (500A, 500B) so that the above-described adjustment be reliably implemented.”  
However, the description of Komatsu would not be combinable with the cited art of record, as it is not teaching “wherein the target temperature adjustment unit does not use the detection value” detected by the temperature and humidity detection unit provided to the other of the indoor unit or the ventilator “not identified as satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control the refrigerant system such that an evaporating temperature of the indoor unit and an evaporating temperature of the ventilator are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit,” as recited in independent claim 1. Furthermore, Komatsu would not be combinable with the cited art of record, as it is not teaching “wherein the target temperature adjustment unit does not use the detection value” detected by the temperature and humidity detection unit provided to the other of the first indoor unit or the second indoor unit “identified as not satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control an evaporating temperature of the first indoor unit and an evaporating temperature of the second indoor unit are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit”, as recited in independent claim 15.
US Patent Publication No. 2015/0040595 A1 to Tamaki et al. describes indoor pressure reducing mechanisms 8a and 8b controlled so that the degree of subcooling of the water heat exchanger 16 is a predetermined value. A compressor 1 is controlled by the operation control part 103 so that the evaporating temperature is an evaporating temperature target value. The evaporating temperature is a temperature detected by the temperature sensors 206a and 206b (act as evaporating temperature detection means). Further, the evaporating temperature target value varies according to a maximum indoor temperature difference. The maximum indoor temperature difference is a maximum value of a temperature difference of the indoor units 303a and 303b. The temperature difference of the indoor units 303a and 303b is a value obtained by subtracting a set room temperature from temperatures detected by the temperature sensors 207a and 207b (act as indoor temperature measuring means). As the maximum indoor temperature difference increases, the cooling capacity is determined to be larger, and the evaporating temperature target value decreases.
US Patent Publication No. 2008/0196432 A1 to Shimamoto et al. describes a capacity of the variable capacity compressor 1, and an air blowing amount of the heat source device blower 20 being adjusted so that the evaporation and condensation temperatures of the indoor units reach predetermined target temperatures, the first electromagnetic control valve 44, the second electromagnetic control valve 45, the third electromagnetic control valve 46, and the fourth electromagnetic control valve 47 are opened or closed to adjust the heat transfer areas.  The electromagnetic control valve 48 of the heat source device bypass pipe 43 is opened or closed to adjust the flow amount of the refrigerant flowing through the first heat source device heat exchanger 41 and the second heat source device heat exchanger 42.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an air-conditioning system comprising: a refrigerant system in which an outdoor unit, an indoor unit, and a ventilator are connected by a refrigerant pipe and in which refrigerant circulates; and a controller configured to control the refrigerant system, wherein the refrigerant system includes a compressor, an outdoor heat exchanger, a first expansion valve, an indoor heat exchanger, a second expansion valve, and a ventilator cooler, wherein the outdoor unit includes the compressor, and the outdoor heat exchanger, wherein the indoor unit includes the indoor heat exchanger, wherein the ventilator includes the ventilator cooler, wherein the indoor unit and the ventilator are each provided with a temperature and humidity detector configured to detect a temperature and a humidity of air in an air-conditioned space and output a detection value indicative thereof, and wherein the controller includes a target temperature adjustment circuit configured to identify one of the indoor unit or the ventilator that satisfies a specific criterion, which identifies the indoor unit or the ventilator located at a place with a high air-conditioning priority corresponding to a magnitude of effect on comfort, and to adjust a target evaporating temperature based on the detection value detected by the temperature and humidity detector provided to the identified indoor unit or the ventilator, wherein the target temperature adjustment circuit does not use the detection value detected by the temperature and humidity detector provided to the other of the indoor unit or the ventilator not identified as satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control the refrigerant system such that an evaporating temperature of the indoor unit and an evaporating temperature of the ventilator are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit.

Claim 15
The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an air-conditioning system comprising: a refrigerant system in which an outdoor unit, a first indoor unit, a second indoor unit, and a ventilator each have a refrigerant pipe in which refrigerant circulates; and a controller configured to control the refrigerant system, wherein the refrigerant system includes a compressor, an outdoor heat exchanger, a first expansion valve, a first indoor heat exchanger, a second indoor heat exchanger, a second expansion valve, and a ventilator cooler, wherein the outdoor unit includes the compressor, and the outdoor heat exchanger, wherein the first indoor unit includes the first indoor heat exchanger, wherein the second indoor unit includes the second indoor heat exchanger, wherein the ventilator includes the ventilator cooler, wherein the first indoor unit is provided with a first temperature and humidity detector, the second indoor unit is provided with a second temperature and humidity detector, and the ventilator is provided with a third temperature and humidity detector, wherein the first, second, and third temperature and humidity detectors are each configured to detect a temperature and a humidity of air in an air-conditioned space and output a detection value indicative thereof, and wherein the controller includes a target temperature adjustment circuit configured to identify either the first indoor unit or the second indoor unit as satisfying a specific criterion, which identifies the first indoor unit or the second indoor unit as being located at a place with a high air-conditioning priority corresponding to a magnitude of effect on comfort, and to adjust a target evaporating temperature based on the detection value detected by the temperature and humidity detector provided to the identified first indoor unit or the second indoor unit, wherein the target temperature adjustment circuit does not use the detection value detected by the temperature and humidity detector provided to the other of the first indoor unit or the second indoor unit identified as not satisfying the specific criterion to adjust the target evaporating temperature, and an air-conditioning control circuit configured to control an evaporating temperature of the first indoor unit and an evaporating temperature of the second indoor unit are both set to be equal to the target evaporating temperature adjusted by the target temperature adjustment circuit.
As dependent claims 2-14 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-22 and corresponding description.
The prior art made of record include Komatsu (US Patent Publication No. 2019/0186759 A1); Hamada et al. (US Publication No. 2015/0362200 A1); Vallikannu et al. (US Patent Publication No. 2016/0178225 A1); Yamada (US Patent Publication No. 2015/0277409 A1); Iura et al. (US Patent Publication No. 2018/0135878 A1); Nakashima et al. (US Patent No. 10,760810 B2); Sekiya et al. (US Patent Publication No. 2016/0320113 A1); Honda et al. (US Patent Publication No. 2015/0285530 A1); Aoyama (US Patent Publication No. 2015/0276290 A1); Chenari, B., Carrilho, J.D. and da Silva, M.G., 2016. Towards sustainable, energy-efficient and healthy ventilation strategies in buildings: A review. Renewable and Sustainable Energy Reviews, 59, pp.1426-1447; KR-100810508-B1 to Cho; US Patent Publication No. 2015/0040595 A1 to Tamaki et al.; and US Patent Publication No. 2008/0196432 A1 to Shimamoto et al.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117